DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0024, line 3], it appears “starvation tolerant components” should be --starvation intolerant components--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 13-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Cappellato, U.S. Patent 4,976,335.

As per claim 1, Cappellato discloses a lubrication system (1) (abstract), comprising:
 	a storage tank (4) configured to store a lubricant (col. 2, line 31);
 	a flow management valve (20) configured to direct the lubricant to a starvation tolerant component (25) and to a valve exit conduit (near 14); and

 	Examiner interprets valve (25) to be a starvation tolerant component when read in view of the specification.  The specification, p. 7, line 4, discloses a rolling element bearing 216 as an example of a starvation tolerant component.  However, further reading of the specification describes a starvation tolerant component to include any component that is not intolerant to interruptions to the supply of lubrication fluid (p. 7, lines 4-9).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning unless inconsistent with the specification.  Examiner interprets valve (25), possibly a spool valve, would have a residue or film of oil on the internal components of the valve that would allow the valve to function for some period of time in the event of an interruption and therefore is consistent with the definition in the specification.  Examiner also notes a time frame for a component to function with an interruption is not claimed or disclosed in the specification. 

As per claim 2, Cappellato as set forth above, discloses a boost pump (18) [auxiliary pump] configured to receive the lubricant from the main pump (5) and to pump the lubricant to the starvation intolerant component (2).

As per claim 3, Cappellato as set forth above, discloses a scavenge pump (9) configured to receive the lubricant from the starvation intolerant component (2) and the starvation tolerant component (25).

As per claim 4, Cappellato as set forth above, discloses the scavenge pump (9) is configured to pump the lubricant to the storage tank (4).

As per claim 5, Cappellato as set forth above, discloses a make-up reservoir (15) in fluid communication with the storage tank (4) (fig. 1).

As per claim 6, Cappellato as set forth above, discloses the make-up reservoir (15) includes a bias mechanism (31) configured to adjust a volume of the lubricant within the make-up reservoir (15) (col. 3, lines 19-27).  Examiner interprets bias mechanism 31 is part of overpressure valve 30 that adjusts the volume in reservoir 15 if the pressure is too high.

As per claim 7, Cappellato as set forth above, discloses the bias mechanism (31) is configured to be responsive to a fluid pressure (col. 3, lines 19-27) within the lubrication system (1).

As per claim 9, Cappellato as set forth above, discloses the flow management valve (20) includes a two-way valve (fig. 1) configured to direct the lubricant to the starvation tolerant component (25) during a normal operation state (col. 3, lines 27-46) and to the valve exit conduit (near 14) during a non-normal operation state (col. 3, line 47 to col. 4, line 2).

As per claim 10, Cappellato as set forth above, discloses the flow management valve (20) is configured to be responsive to a pressure sensor (21, 22) [line, elastic means] configured to detect at least one of the normal operation state (col. 3, lines 27-46) and the non-normal operation state (col. 3, line 47 to col. 4, line 2).  Examiner interprets elements 21 and 22 act as a pressure sensor for lubricant pressure pumped from pump 5.

As per claim 11, Cappellato as set forth above, discloses the pressure sensor (21, 22) is configured to detect a fluid pressure downstream of the main pump (5) and upstream of the flow management valve (20).

As per claim 13, Cappellato discloses a gas turbine engine (background), comprising:
 one or more starvation tolerant components (25);
 	one or more starvation intolerant components (2); and
 	 a lubrication system (1), including:
 	a storage tank (4) configured to store a lubricant,
 	a flow management valve (20) configured to selectively direct the lubricant to the one or more starvation tolerant components (25), and
 	 a main pump (5) configured to receive the lubricant from the storage tank (4) and to pump the lubricant to the flow management valve (20) and to the one or more starvation intolerant components (25).

As per claim 14, Cappellato as set forth above, discloses a boost pump (18) configured to receive the lubricant from the main pump (5) and to pump the lubricant to the one or more starvation intolerant components (2) and a scavenge pump (9) configured to receive the lubricant from the one or more starvation intolerant components (2) and the one or more starvation tolerant components (25).

As per claim 15, Cappellato as set forth above, discloses a make-up reservoir (15) configured to provide a make-up volume of the lubricant to the lubrication system (1) during a negative gravity event.  Examiner interprets reservoir (15) would supply a volume of lubricant during a negative gravity event.

As per claim 17, Cappellato as set forth above, discloses the flow management valve (20) includes a two-way valve (fig. 1) configured to direct the lubricant to the one or more starvation tolerant components (25) during a normal operation state and to the main pump (5)during a negative gravity event.  Examiner interprets the system would function as claimed for a period of time.

As per claim 18, Cappellato as set forth above, discloses the flow management valve (20) is configured to be responsive to a pressure sensor (21, 22) configured to detect at least one of the normal operation state (col. 3, lines 27-46) and the negative gravity event.

Allowable Subject Matter
Claims 8, 12, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest  lubrication system including a storage tank; a flow management valve configured to direct the lubricant to a starvation tolerant component and to a valve exit conduit; and a main pump configured to receive lubricant from the storage tank and to pump the lubricant to the flow management valve and to a starvation intolerant component; a make-up reservoir in fluid communication with the storage tank; the make-up reservoir includes a bias mechanism configured to adjust a volume of the lubricant within the make-up reservoir; the bias mechanism configured to be responsive to a fluid pressure in a scavenge pump exit conduit.  Additionally, where the valve exit conduit is configured to direct lubricant to the main pump during a non-normal operation state.  Or in the alternative, a method of selectively supplying a lubricant to a starvation tolerant component of a gas turbine engine including operating a main pump configured to receive the lubricant from a storage tank and to reroute the lubricant to supply the main pump.  
 For these reasons, in conjunction with the rest of the structure as claimed in claims 1 and 13 and any other intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654